





EXHIBIT 10.20

SECURITIES PURCHASE AGREEMENT







Securities Purchase Agreement (the “Agreement”) dated as of June 26, 2008, by
and between Anpath Group, Inc., a Delaware corporation (the “Company”), and The
OGP Group LLC, a New York limited liability company (the “Purchaser”).




W I T N E S S E T H:




WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, Purchaser desires to purchase from the Company and the
Company desires to sell to the Purchaser securities of the Company as more fully
described in this Agreement:




NOW, THEREFORE, for and in consideration of the mutual promises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:




1.

Purchase and Sale of the Securities.  On the Closing Date (as defined below)
subject to the terms and conditions of this Agreement, the Purchaser shall
purchase (the “Purchase”) and acquire from the Company and the Company shall
sell and issue to the Purchaser one hundred thirteen thousand six hundred thirty
six (113,636) restricted shares (the “Shares”) of the Company’s common stock,
$0.0001 par value per share (the “Common Stock”), for an aggregate purchase
price of $100,000 (the “Purchase Price”).  




2.

Closing.  The closing of the Purchase (the "Closing") shall take place at the
offices of the Company or such other location as the parties shall mutually
agree, at such time as all closing conditions set forth herein have occurred
(the "Closing Date").




3.

Conditions to Closing; Deliveries.  




(a)

The obligation of the Purchaser hereunder to purchase the Shares is subject to
the satisfaction, at or before the Closing, of each of the following conditions,
provided that these conditions are for the Purchaser’s sole benefit and may be
waived by the Purchaser at any time in its sole discretion by providing the
Company with prior written notice thereof:




(i)

All representations and warranties of the Company contained herein shall remain
true and correct as of the Closing Date and all covenants of the Company shall
have been performed if due prior to such date.




(ii)

The Purchaser shall have consummated the transactions (the “MV Closing”)
contemplated by the agreement (“MV Agreement”) by and between the Purchaser and
MV Nanotech, Corp. (“MV”), a shareholder of the Company, dated the date hereof
whereby MV has: (y) assigned 50,000 shares of the





--------------------------------------------------------------------------------

Company’s Common Stock owned by MV to the Purchaser and (z) granted the
Purchaser an option to put to MV 113,636 shares of the Company’s Common Stock
for $1.00 per share at any time following 90 days from the date of the MV
Closing.




(iii)

The Company shall have delivered or caused to be delivered to Purchaser the
following:




A.

this Agreement duly executed by the Company;




B.

a five (5) year warrant (the “Warrant”) to purchase up to 113,636 shares of the
Company’s Common Stock (the “Warrant Shares”) at an exercise price of $0.88 per
share.




(b)

The obligation of the Company hereunder to sell the Shares is subject to the
satisfaction, at or before the Closing, of each of the following conditions,
provided that these conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion by providing the
Company with prior written notice thereof:




(i)

All representations and warranties of the Purchaser contained herein shall
remain true and correct as of the Closing Date and all covenants of the
Purchaser shall have been performed if due prior to such date.




(ii)

The Purchaser shall have delivered or caused to be delivered to Company the
following:




A.

this Agreement duly executed by the Purchaser;




B.

the Purchase Price by wire transfer to an account specified in writing by the
Company.




(c)

No later than seven (7) business days after the Closing, the Company shall
deliver to Purchaser, at the address provided on the signature page attached
hereto, a certificate evidencing the Shares registered in the name of such
Purchaser.




4.

Representations and Warranties of the Company.  In order to induce the Purchaser
to enter into this Agreement, the Company represents and warrants to the
Purchaser as of the Closing Date the following:




(a)

Organization. The Company and each of its subsidiaries has been duly
incorporated and is validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has full corporate power and corporate
authority to own its properties and to carry on its business as described in the
SEC Reports (as defined below).  The Company and each of its subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation in each jurisdiction in which the





2







--------------------------------------------------------------------------------

nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
this Agreement, (ii) a material adverse effect on the results of operations,
assets, business, prospects or financial condition of the Company and its
subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement (any of (i), (ii) or (iii), a “Material Adverse
Effect”) and no proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.




(b)

Authority.  The Company has all requisite corporate power and corporate
authority to execute, deliver and perform this Agreement and any other agreement
or instrument contemplated by this Agreement and to perform its covenants and
agreements hereunder and thereunder.




(c)

Enforceability.  The execution, delivery, and performance of this Agreement by
the Company have been duly authorized by all requisite corporate action.  This
Agreement has been duly executed and delivered by the Company, and, upon its
execution by the Purchaser shall constitute the legal, valid, and binding
obligation of the Company, enforceable in accordance with its terms, except to
the extent that its enforceability is limited by bankruptcy, insolvency,
reorganization, or other laws relating to or affecting the enforcement of
creditors’ rights generally and by general principles of equity.  




(d)

No Conflicts.  The execution, delivery and performance of this Agreement by the
Company, the issuance and sale of the Shares and the consummation by the Company
of the other transactions contemplated thereby do not and will not (i) conflict
with or violate any provision of the Company’s certificate incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien upon any of
the properties or assets of the Company, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject (including
any securities laws and regulations), or by which any property or asset of the
Company is bound or affected, or (iv) conflict with or violate the terms of any
agreement by which the Company is bound or to which any property or asset of the
Company is bound or affected.




(e)

Capitalization.  The capitalization of the Company is as described in the
Company’s most recent periodic report filed with the Securities and Exchange
Commission (the “SEC”).  Other than as described in the SEC Reports the Company
has





3







--------------------------------------------------------------------------------

not issued any capital stock since such filing, no person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by this Agreement.  Other than
securities disclosed in the Company’s SEC Reports, there are no outstanding
options, warrants, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exchangeable for, or
giving any person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
 All of the outstanding shares of Common Stock of the Company are validly
issued, fully paid and nonassessable, have been issued in compliance with all
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
   




(f)

Issuance of Securities.  The issuance, sale and delivery of the Shares, the
Warrant and the Warrant Shares (collectively, the “Securities”) have been duly
authorized by all requisite corporate action by the Company and, upon issuance
in accordance with the terms of this Agreement against payment of the Purchase
Price therefore, the Shares (and the Warrant Shares upon proper exercise of the
Warrant), will be duly and validly issued, fully paid, and nonassessable with no
personal liability attaching to the ownership thereof and free and clear of all
liens imposed by or through the Company, and, assuming the accuracy of the
representations and warranties of the Purchaser, will be issued in accordance
with a valid exemption from the registration or qualification provisions of the
Securities Act of 1933, as amended (the “Securities Act”), and any applicable
state securities laws.




(g)

Exchange Act Filing.  During the twelve (12) calendar months immediately
preceding the date of this Agreement, the Company has filed all reports required
to be filed by it with the SEC under the Securities Act and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), including pursuant to
Section 13(a) or 15(d) thereof (the foregoing materials, including the exhibits
thereto, being collectively referred to herein as the “SEC Reports”). As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated subsidiary as of and for the dates thereof





4







--------------------------------------------------------------------------------

and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.




(h)

Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank, or other person with respect to the
transactions contemplated by this Agreement.




(i)

Disclosure.  The Company confirms that neither the Company nor any other person
acting on its behalf has provided the Purchaser or its agents or counsel with
any information that constitutes or might constitute material, non-public
information.   The Company understands and confirms that the Purchaser will rely
on the foregoing representations and covenants in purchasing Shares of the
Company’s Common Stock.  All disclosure provided to the Purchaser regarding the
Company, its business and the transactions contemplated hereby, furnished by or
on behalf of the Company with respect to the representations and warranties made
herein are true and correct with respect to such representations and warranties
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.




5.

Representations and Warranties of the Purchaser.  In order to induce the Company
to enter into this Agreement, the Purchaser represents and warrants to the
Company the following:




(a)

Authority.  The Purchaser has all requisite limited liability company power and
limited liability company authority to execute, deliver and perform this
Agreement and any other agreement or instrument contemplated by this Agreement
and to perform its covenants and agreements hereunder and thereunder.  The
execution of this Agreement by the Purchaser and fulfillment of its obligations
hereunder have been duly authorized by all necessary action, corporate or
otherwise.




(b)

Enforceability.  This Agreement has been duly executed and delivered by the
Purchaser, and, upon its execution by the Company, shall constitute the legal,
valid, and binding obligation of the Purchaser, enforceable in accordance with
its terms, except to the extent that its enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium, or other laws relating to or
affecting the enforcement of creditors’ rights generally and by general
principles of equity.




(c)

No Violations.  The execution, delivery, and performance of this Agreement by
the Purchaser does not and will not, with or without the passage of time or the
giving of notice, (i) conflict with or violate any provision of the Purchaser’s
articles of formation, operating agreement  or other organizational or charter
documents, (ii) require the consent of the equity holders of Purchaser; (iii)
result in the breach of, or constitute a default (or give rise to any right of
termination, cancellation or acceleration), or require any consent under, or
result in the creation of any lien, charge or encumbrance upon any property or
assets of the Purchaser pursuant to any material instrument or





5







--------------------------------------------------------------------------------

agreement to which the Purchaser is a party or by which the Purchaser or its
properties may be bound or affected, (iv) violate any judgment, order, writ,
injunction or decree applicable to the Purchaser its properties or assets; or
(v) violate any state, federal or local statute, rule or regulation applicable
to the Purchaser or any of its properties or assets.  The execution of this
Agreement and performance of its obligations does not require any filing by the
Purchaser or the receipt of any, authorization, approval, consent or waiver of
or by any governmental authority, agency or instrumentality.




(d)

Knowledge of Investment and its Risks.  The Purchaser has knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of Purchaser’s investment in the Securities.  The Purchaser
understands that an investment in the Company represents a high degree of risk
and there is no assurance that the Company’s business or operations will be
successful.  The Purchaser has considered carefully the risks attendant to an
investment in the Company, and that, as a consequence of such risks, the
Purchaser could lose Purchaser’s entire investment in the Company.




(e)

Investment Intent.  Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
securities law.   The Securities are being acquired for investment for the
Purchaser’s own account, and not as a nominee, agent and/or part of a “group” as
such term is defined in Section 13 of the Exchange Act and not with a view to
the resale or distribution of all or any part of the Securities, and the
Purchaser has no present intention of participation in distributing any of the
Securities within the meaning of the Securities Act.  Except for the MV
Agreement, the Purchaser does not have any contracts, understandings,
agreements, or arrangements, directly or indirectly, with any person and/or
entity to distribute, sell, transfer, or grant participations to such person
and/or entity with respect to, any of the Securities.  The Purchaser is not
purchasing the Securities as a result of any advertisement, article, notice or
other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement.




(f)

Purchaser Status.  The Purchaser is an “Accredited Investor” as that term is
defined by Rule 501 of Regulation D promulgated under the Securities Act.  The
Purchaser is not registered as a broker-dealer under Section 15 of the Exchange
Act.  Purchaser is a limited liability company formed pursuant to the laws of
the State of New York.




(g)

Disclosure.  The Purchaser has read and fully understands the Company’s SEC
Reports, including, but not limited to the risk factors relating to the Company
set forth in the SEC Reports.  The Purchaser has relied solely upon the
Company’s SEC Reports in connection with the decision to purchase the
Securities.  The Purchaser has had an opportunity to ask questions and receive
answers from the Company regarding the business, properties, prospects, and
financial condition of the Company. All such questions have been answered to the
full satisfaction of the Purchaser. Neither such inquiries nor any other
investigation conducted by or on behalf of the Purchaser or its representatives
or counsel shall modify, amend, or affect the Purchaser’s right to rely on





6







--------------------------------------------------------------------------------

the truth, accuracy, and completeness of the disclosure materials and the
Company’s representations and warranties contained herein.




(h)

No Advice.  Purchaser understands that nothing in this Agreement or any other
materials presented to Purchaser in connection with the purchase and sale of the
Shares constitutes legal, tax or investment advice. Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities.  




6.

Restrictions on Transfer.  




(a)

The Securities may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion and shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred securities under the Securities Act.  As a condition of transfer,
any such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of Purchaser under this Agreement.




(b)

Purchaser agrees to the imprinting, of the following, or a substantially
similar, legend on any certificate evidencing Securities:




THESE SECURITIES  HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE OR ANY SECURITIES
REGULATORY AUTHORITY OF ANY JURISDICTION IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD, TRANSFERRED, HYPOTHECATED OR
OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL TO THE ISSUER TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.




7.

Non-Public Information.  Subsequent to the Closing, the Company covenants and
agrees that neither it nor any other person acting on its behalf will provide
Purchaser or their agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto
Purchaser shall have executed a written agreement regarding the confidentiality
and use of such information. The Company understands and confirms that Purchaser
shall be relying on the foregoing representations in effecting transactions in
securities of the Company.








7







--------------------------------------------------------------------------------

8.

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 5:30 p.m. (New York City time) on a
business day, (b) the next business day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto on a day that is not a business day
or later than 5:30 p.m. (New York City time) on any business day, (c) the second
business day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given.  The address for such notices and
communications shall be as set forth on the signature pages attached hereto.




9.

Further Assurances.  The parties hereto will, upon reasonable request, execute
and deliver all such further assignments, endorsements and other documents as
may be necessary in order to perfect the purchase by the Purchaser of the
Securities.




10.

Entire Agreement; No Oral Modification.  This Agreement contains the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings with respect thereto and may
not be amended or modified except in a writing signed by both of the parties
hereto.




11.

Binding Effect; Benefits; Assignment.  This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, successors
and assigns; however, nothing in this Agreement, expressed or implied, is
intended to confer on any other person other than the parties hereto, or their
respective heirs, successors or assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.  Purchaser may assign this
Agreement and any or all of its rights and obligations hereunder, in whole or in
part.




12.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.  Any telecopied version of any
manually executed signature page shall be deemed a manually executed original.




13.

Choice of Law.   This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without regard to the conflicts
of laws principles thereof. The parties hereto hereby agree that any suit or
proceeding arising directly and/or indirectly pursuant to or under this
Agreement shall be brought solely in a federal or state court located in the
City, County and State of New York. By its execution hereof, the parties hereby
covenant and irrevocably submit to the in personam jurisdiction of the federal
and state courts located in the City, County and State of New York and agree
that any process in any such action may be served upon any of them personally,
or by certified mail or registered mail upon them or their agent, return receipt
requested, with the same full force and effect as if personally served upon them
in New York City. The parties hereto waive any claim that any such jurisdiction
is not a convenient forum for any such suit or proceeding and any defense or
lack of in personam jurisdiction with respect thereto. In the event of any such
action or





8







--------------------------------------------------------------------------------

proceeding, the party prevailing therein shall be entitled to payment from the
other party hereto of its reasonable counsel fees and disbursements.




14.

Fees and Expenses.   Each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.  




15.

Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.




16.

Replacement of Certificates.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement certificates or instruments.




17.

Headings.  The section headings herein are included for convenience only and are
not to be deemed a part of this Agreement.




[Signatures on following page]








9







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




 

 

Address for Notice

ANPATH GROUP, INC.







By:

/s/ J. Lloyd Breedlove

Name: J. Lloyd Breedlove

Title:  President & CEO

 

Anpath Group, Inc.

116 Morlake Drive, Suite 201

Mooresville, NC 28117

Fax:

 

 

 

The OGP Group LLC







By:

/s/ Kenneth Yellin

Name: Kenneth D. Yellin

Title:  Partner




 

33 South Service Road

Suite 107

Jericho, NY 11753

Fax-516-750-9716








































 









